Citation Nr: 0608270	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  96-52 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for post-operative 
lateral meniscectomy of the left knee with instability, 
evaluated as 10 percent disabling prior to February 16, 2000 
and 20 percent disabling thereafter with a separate 10 
percent evaluation for arthritis of the left knee with 
limited motion.

3.  Entitlement to an increased rating for recurrent 
subluxation of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1970 to May 1972, 
and from November 1974 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At that time, the RO denied the 
veteran's claim for service connection for a nervous 
condition, declined a rating in excess of 10 percent for 
post-operative lateral meniscectomy of the left knee, and 
declined a compensable rating for recurrent subluxation of 
the left shoulder.  In July 1997, the veteran and appeared 
and testified at a Travel Board hearing before Nancy 
Phillips.  The Board remanded this claim to the RO for 
further development in December 1997.  A May 1999 RO decision 
granted a 20 percent rating for left shoulder disability 
effective to the date of claim.  The RO also granted service 
connection for degenerative arthritis of the left knee, and 
provided a separate 10 percent rating for painful motion due 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998) (separate 
ratings may be assignable where both limitation of motion and 
instability are present).  A November 2001 RO decision 
granted a 20 percent rating for left knee disability 
effective to February 16, 2000.  The Board has rephrased this 
issue on the title page to reflect that a "staged" rating is 
in effect, and that the veteran has been given separate 
ratings for left knee instability and painful motion due to 
arthritis.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

By letter dated May 2002, the veteran was advised that Ms. 
Phillips was no longer employed by the Board, and that he had 
the right to request another hearing by a Veterans Law Judge.  
The veteran did not respond to the Board's letter.  In 
December 2003, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder, variously diagnosed 
as dysthymic disorder, marital problems, alcohol abuse, 
depressive disorder NOS, and substance induced mood disorder, 
was first manifested many years after service, and there is 
no competent medical evidence establishing that his acquired 
psychiatric disorder is causally related to service.

2.  For the time period prior to December 12, 1999, the 
preponderance of the evidence establishes that the veteran's 
left knee disability was manifested by painful range of 
motion from zero degrees of extension to 120 degrees of 
flexion with x-ray confirmed arthritis, no more than slight 
impairment due to subluxation or instability, and no evidence 
of dislocated semilunar cartilage with frequent episodes of 
locking or effusion into the joint.

3.  For the time period subsequent to December 12, 1999, the 
preponderance of the evidence establishes that the veteran's 
left knee disability was manifested by painful range of 
motion from -10 degrees of extension to 95 degrees of 
flexion, no more than moderate impairment due to subluxation 
or instability and tear of the medial meniscus.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1133, 
1137, 5107(b) (West 2005); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).

2.  For the time period prior to December 12, 1999, left knee 
disability with lateral instability was not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258 (1995-1999).

3.  For the time period beginning on December 12, 1999, the 
criteria for a 20 percent rating, but no higher, for left 
knee disability with lateral instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258 (2000-2005).

4.  A rating in excess of 10 percent for arthritis of the 
left knee is not warranted under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2005).

5.  The criteria for a rating in excess of 20 percent rating 
for left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5200- 5202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher ratings for his 
service connected left knee and left shoulder disabilities as 
well as entitlement to service connection for a psychiatric 
disability.  The Board has reviewed all the evidence 
contained in this multi-volume claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  A psychosis which 
manifests itself to a degree of 10 percent or more within one 
year from separation from active service may be service 
connected even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1133, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  
Schizophrenia and schizoaffective disorder are forms of 
psychotic disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9201-9211 (2005).  A personality disorder, which is not 
considered a disease or injury within the meaning of VA laws 
and regulations, is not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

I.  Service connection - psychiatric disability

The veteran claims that he manifests an acquired psychiatric 
disorder first manifested in service and/or causally related 
to event(s) in service.  He served on active duty from July 
1970 to May 1972, and from November 1974 to November 1976.  
His service medical records for his first period of service 
do not reflect treatment or complaint of psychiatric 
symptoms, and his May 1972 separation examination indicated a 
"NORMAL" clinical evaluation of his psychiatric status.  
During his second period of service, he was referred for a 
psychiatric consultation in May 1976 due to complaint of 
communication difficulties, social withdrawal, and 
unhappiness with his current situation.  His symptoms had 
worsened the previous 6 to 7 years.  His referral provisional 
diagnosis was pre-schizophrenia.  During his consultation, he 
reported that he interrupted his periods of service because 
of difficulty in communicating.  He had felt self-conscious 
in many situations with difficulty in initiating 
conversations.  He had earned excellent fitness reports with 
the Navy, but felt that he was not being promoted due to his 
verbal deficits.  He also indicated a desire to better 
communicate with his girlfriend.  He had a history of group 
therapy for one month with no benefit.  Following a 
consultation, the examiner provided an impression that the 
veteran manifested passive dependent character traits.  He 
was deemed fit for duty and instructed to return as needed 
(P.R.N.).  On his separation examination in October 1976, he 
was given a "NORMAL" clinical evaluation of his psychiatric 
status.

The available post-service medical records first reflect the 
veteran's treatment for intermittent episodes of palpitations 
of two months´ duration in November 1982.  His examination 
indicated an impression of anxiety reaction.  Thereafter, he 
underwent psychology consultations discussing family 
dysfunction, excessive alcohol use, and work difficulties.  
He had periods of pronounced depression, anxiety feelings and 
panic attacks.  He underwent VA hospitalization in March 1985 
resulting in diagnoses of dysthymic disorder, marital 
problems and alcohol abuse in remission.  His hospital notes 
indicated an impression of chronic characterologic pattern of 
depression with increased (?) anxiety secondary (2°) to 
marital problems.  Subsequently, he was given diagnoses of 
depressive disorder not otherwise specified (NOS), and 

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for post-operative 
lateral meniscectomy of the left knee with instability, 
evaluated as 10 percent disabling prior to February 16, 2000 
and 20 percent disabling thereafter with a separate 10 
percent evaluation for arthritis of the left knee with 
limited motion.

3.  Entitlement to an increased rating for recurrent 
subluxation of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1970 to May 1972, 
and from November 1974 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At that time, the RO denied the 
veteran's claim for service connection for a nervous 
condition, declined a rating in excess of 10 percent for 
post-operative lateral meniscectomy of the left knee, and 
declined a compensable rating for recurrent subluxation of 
the left shoulder.  In July 1997, the veteran and appeared 
and testified at a Travel Board hearing before Nancy 
Phillips.  The Board remanded this claim to the RO for 
further development in December 1997.  A May 1999 RO decision 
granted a 20 percent rating for left shoulder disability 
effective to the date of claim.  The RO also granted service 
connection for degenerative arthritis of the left knee, and 
provided a separate 10 percent rating for painful motion due 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998) (separate 
ratings may be assignable where both limitation of motion and 
instability are present).  A November 2001 RO decision 
granted a 20 percent rating for left knee disability 
effective to February 16, 2000.  The Board has rephrased this 
issue on the title page to reflect that a "staged" rating is 
in effect, and that the veteran has been given separate 
ratings for left knee instability and painful motion due to 
arthritis.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

By letter dated May 2002, the veteran was advised that Ms. 
Phillips was no longer employed by the Board, and that he had 
the right to request another hearing by a Veterans Law Judge.  
The veteran did not respond to the Board's letter.  In 
December 2003, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder, variously diagnosed 
as dysthymic disorder, marital problems, alcohol abuse, 
depressive disorder NOS, and substance induced mood disorder, 
was first manifested many years after service, and there is 
no competent medical evidence establishing that his acquired 
psychiatric disorder is causally related to service.

2.  For the time period prior to December 12, 1999, the 
preponderance of the evidence establishes that the veteran's 
left knee disability was manifested by painful range of 
motion from zero degrees of extension to 120 degrees of 
flexion with x-ray confirmed arthritis, no more than slight 
impairment due to subluxation or instability, and no evidence 
of dislocated semilunar cartilage with frequent episodes of 
locking or effusion into the joint.

3.  For the time period subsequent to December 12, 1999, the 
preponderance of the evidence establishes that the veteran's 
left knee disability was manifested by painful range of 
motion from -10 degrees of extension to 95 degrees of 
flexion, no more than moderate impairment due to subluxation 
or instability and tear of the medial meniscus.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1133, 
1137, 5107(b) (West 2005); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).

2.  For the time period prior to December 12, 1999, left knee 
disability with lateral instability was not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258 (1995-1999).

3.  For the time period beginning on December 12, 1999, the 
criteria for a 20 percent rating, but no higher, for left 
knee disability with lateral instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258 (2000-2005).

4.  A rating in excess of 10 percent for arthritis of the 
left knee is not warranted under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2005).

5.  The criteria for a rating in excess of 20 percent rating 
for left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5200- 5202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher ratings for his 
service connected left knee and left shoulder disabilities as 
well as entitlement to service connection for a psychiatric 
disability.  The Board has reviewed all the evidence 
contained in this multi-volume claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  A psychosis which 
manifests itself to a degree of 10 percent or more within one 
year from separation from active service may be service 
connected even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1133, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  
Schizophrenia and schizoaffective disorder are forms of 
psychotic disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9201-9211 (2005).  A personality disorder, which is not 
considered a disease or injury within the meaning of VA laws 
and regulations, is not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

I.  Service connection - psychiatric disability

The veteran claims that he manifests an acquired psychiatric 
disorder first manifested in service and/or causally related 
to event(s) in service.  He served on active duty from July 
1970 to May 1972, and from November 1974 to November 1976.  
His service medical records for his first period of service 
do not reflect treatment or complaint of psychiatric 
symptoms, and his May 1972 separation examination indicated a 
"NORMAL" clinical evaluation of his psychiatric status.  
During his second period of service, he was referred for a 
psychiatric consultation in May 1976 due to complaint of 
communication difficulties, social withdrawal, and 
unhappiness with his current situation.  His symptoms had 
worsened the previous 6 to 7 years.  His referral provisional 
diagnosis was pre-schizophrenia.  During his consultation, he 
reported that he interrupted his periods of service because 
of difficulty in communicating.  He had felt self-conscious 
in many situations with difficulty in initiating 
conversations.  He had earned excellent fitness reports with 
the Navy, but felt that he was not being promoted due to his 
verbal deficits.  He also indicated a desire to better 
communicate with his girlfriend.  He had a history of group 
therapy for one month with no benefit.  Following a 
consultation, the examiner provided an impression that the 
veteran manifested passive dependent character traits.  He 
was deemed fit for duty and instructed to return as needed 
(P.R.N.).  On his separation examination in October 1976, he 
was given a "NORMAL" clinical evaluation of his psychiatric 
status.

The available post-service medical records first reflect the 
veteran's treatment for intermittent episodes of palpitations 
of two months´ duration in November 1982.  His examination 
indicated an impression of anxiety reaction.  Thereafter, he 
underwent psychology consultations discussing family 
dysfunction, excessive alcohol use, and work difficulties.  
He had periods of pronounced depression, anxiety feelings and 
panic attacks.  He underwent VA hospitalization in March 1985 
resulting in diagnoses of dysthymic disorder, marital 
problems and alcohol abuse in remission.  His hospital notes 
indicated an impression of chronic characterologic pattern of 
depression with increased (?) anxiety secondary (2°) to 
marital problems.  Subsequently, he was given diagnoses of 
depressive disorder not otherwise specified (NOS), and 
substance induced mood disorder.  There is no competent 
evidence of record that the veteran's acquired psychiatric 
disorder, variously diagnosed, was first manifest in service 
and/or is causally related to event(s) in service.  
Furthermore, there is no evidence of psychosis within one 
year from his discharge from either period of active service.  
His in-service diagnosis of a personality disorder is not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In this case, the veteran has alleged that his acquired 
psychiatric disorder was first manifested in service.  He has 
testified to symptoms of depression and anger in service for 
which he sought counseling.  He recalls feelings of 
uneasiness, communication difficulties and lack of control of 
his temper.  He had feelings of depression after his 
discharge from service, and recalled seeking VA treatment in 
approximately 1977.  He was placed on Librium and his 
symptoms continued.  His service medical records establish 
that he was discharged from service with a normal clinical 
evaluation of his psychiatric status.  While he is competent 
to describe his psychiatric symptoms in service and 
thereafter, he is not shown to be competent to relate these 
symptoms to a current diagnosis of an acquired psychiatric 
disorder nor to provide a nexus between the currently 
diagnosed psychiatric disorders to an in-service etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. §3.159(a) (2005) (lay person not competent to speak 
to matters requiring training in the medical sciences).  The 
competent medical evidence in this case establishes that he 
was discharged from active service absent evidence of an 
acquired psychiatric disorder.

Therefore, the Board must find that the veteran's psychiatric 
disorder, variously diagnosed as dysthymic disorder, marital 
problems, alcohol abuse, depressive disorder NOS, and 
substance induced mood disorder, was first manifested many 
years after service, and that there is no competent medical 
evidence establishing that his acquired psychiatric disorder 
is causally related to service.  The claim for service 
connection for a psychiatric disorder, therefore, must be 
denied.  There is no doubt of material fact to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).

II.  Increased rating - left knee

The veteran claims entitlement to a higher rating for his 
service connected left knee disability.  According to his 
statements and testimony of record, his left knee disability 
is manifested by symptoms of chronic pain, swelling, 
weakness, locking, and instability.  His symptoms are 
aggravated with activities such as prolonged standing, stair 
use, squatting and twisting.

Historically, the veteran underwent surgical correction of a 
torn lateral meniscus of the left knee in service.  At the 
time of his discharge, he reported residual aching and 
stiffness with his symptoms aggravated by activities such as 
prolonged sitting or squatting.  VA examination in March 1977 
indicated a diagnosis of post-traumatic, post-operative 
sequelae of left knee arthrotomy with excision of lateral 
torn meniscus.  An RO rating decision dated April 1977 
granted service connection for residuals of repair of left 
knee torn lateral meniscus, and assigned an initial 10 
percent evaluation under Diagnostic Code 5257.

Thereafter, VA orthopedic examination in February 1979 
indicated a diagnosis of status post-operative lateral 
meniscectomy of the left knee without atrophy or instability.  
His subsequent VA clinic records reflected treatment for left 
knee swelling with needle aspirations.  An August 1979 
arthroscopy indicated diagnoses of status post lateral 
meniscectomy and osteochondral fracture of the left lateral 
tibial plateau.  An RO rating decision dated October 1979 
increased the disability evaluation to a 20 percent rating 
under Diagnostic Code 5257.

In November 1979, the veteran underwent a VA hospitalization 
for left knee rehabilitative purposes.  VA examination in 
July 1980 revealed normal range of motion, minimal or slight 
relaxation of the lateral ligaments, and the left quadriceps 
and calf measuring 1 cm. less than on the right side.  An RO 
rating decision dated August 1980 decreased the evaluation to 
10 percent under Diagnostic Code 5257.

In pertinent part, the veteran underwent arthroscopic 
examination of the left knee in May 1985 due to complaint of 
pain, popping and give-way.  He was given a diagnosis of 
internal derangement with torn remnant of lateral meniscus.  
An RO rating decision dated November 1985 increased the 
evaluation to a 20 percent rating under Diagnostic Code 5257.  
VA examination in May 1986 revealed normal range of motion 
and no other deficits noted.  An RO rating decision dated 
June 1986 decreased the disability rating under Diagnostic 
Code 5257 to 10 percent disabling.

The veteran filed his claim for an increased rating for left 
knee disability by means of a VA Form 21-4138 received on 
August 29, 1995.  An orthopedic consultation in September 
1996 demonstrated full range of motion (FROM), tenderness 
around the patella, and positive grinding.  He was provided a 
prescription of Naprosyn.  On VA examination on November 25, 
1996, he reported occasional episodes of mild swelling, 
weather symptoms, uncomfortableness with squatting, and an 
inability to run for prolonged periods.  On physical 
examination, his left knee showed a 4 cm. horizontal scar 
that was slightly widened over the lateral joint line.  His 
knee showed a range of motion from 0 to 120 degrees.  There 
was no joint effusion.  Various areas of crepitation along 
the lateral joint line and anteromedial line could be felt 
with repetitive flexion and extension.  He had a 1/4-inch 
atrophy of the left thigh when compared to the right.  X-ray 
examination demonstrated some narrowing of the lateral joint 
space with some diffuse lack of detail along the anterior 
line, slight spurring on the inferior posterior patellar 
surface and some retropatellar irregularity was suggested.  
He was given a diagnosis of residuals of excision of the 
lateral meniscus of the left knee with evidence of 
degenerating joint changes in the lateral compartment.

A November 1996 VA consultation in the clinic setting 
included findings of joint line tenderness of the left knee 
with no significant effusion.  In August 1997, he reported 
for VA clinical treatment due to symptoms of left knee pain, 
feeling of instability and midday swelling.  His symptoms 
were aggravated by using the stairs.  His physical 
examination demonstrated range of motion from 0 to 120 
degrees with complaint (c/o) of tightness.

An RO rating decision dated May 1999 granted service 
connection for degenerative arthritis of the left knee, and 
assigned a separate 10 percent rating for painful motion 
under Diagnostic Code 5003 effective to November 25, 1996.

VA clinic records indicate that the veteran reported for VA 
treatment in December 22, 1999 with complaint of increased 
severity of bilateral knee pain with swelling on use.  He was 
referred for an orthopedic consultation that was conducted on 
February 16, 2000.  At that time, he reported that his left 
knee became "puffy" after use, but he denied symptoms such 
as locking or effusion.  He was wearing braces on both knees.  
His physical examination demonstrated range of motion from 0 
to 140 degrees with intact ligaments.  There was slight left 
knee discomfort on manipulation.  He was given an assessment 
of very early degenerative joint disease (DJD) of the left 
lateral knee compartment, placed on a trial of Naprosyn, and 
issued knee braces.

A May 2000 report from John G. Slater, M.D., of 
OrthoArkansas, noted the veteran's symptoms of pain about the 
medial aspect of his left knee.  His physical examination was 
significant for medial joint line tenderness, close to full 
extension and excellent flexion.  His knee was stable to 
varus and valgus stress testing in full extension.  His 
Lachman and Drawer tests were negative.  There was no 
effusion.  A magnetic resonance imaging (MRI) scan performed 
the previous month showed a marked loss of articular 
cartilage in the lateral compartment with associated 
subchondral changes, and an oblique tear through the 
posterior horn and body of the medial meniscus.  Later that 
month, he underwent arthroscopy of the left knee revealing 
Grade IV chondromalacia of the lateral tibial plateau with 
exposed bone; Grade IV previous posterior horn tear of the 
medial meniscus with partial meniscectomy; patellofemoral 
compartment reasonably well intact; and articular cartilage 
of the medial compartment reasonably well intact.  A follow-
up visitation in June 2000 noted findings of good motion with 
excellent extension and flexion, and a stable knee to varus 
and valgus testing.

A July 2001 VA clinic record recorded the veteran's complain 
of left knee pain and he was noticed to have some difficulty 
in walking.

The veteran was seen by Dr. Slater in July 2001 after 
aggravating his left knee joint several weeks previously.  He 
reported knee swelling with pain anteriorly and posteriorly 
with squatting.  On physical examination, his knee was stable 
to varus and valgus testing, but he experienced pain on the 
medial aspect with valgus stress testing.  There was joint 
line tenderness over the posteromedial line, but no swelling.  
His reverse McMurray' s test was negative.  Thereafter, he 
underwent Synvisc injection treatments.

An October 2001 VA diabetes mellitus examination included the 
veteran's report of taking Celebrex for left knee symptoms.  
He indicated an inability to run.  His physical examination 
noted a fusiform deformity of the left knee.  There was 
tenderness laterally on palpation, but no effusion.  Flexion 
was limited to 95 degrees with crepitus noted on motion.  
There was no subluxation or ligament laxity.  He was provided 
a diagnosis of residuals of injury to the left knee, status 
post-operative removal of medial and lateral menisci.

An RO rating decision dated November 2001 increased the 
disability evaluation for left knee disability to 20 percent 
disabling, under Diagnostic Code 5258, effective February 16, 
2000.

In October 2004, the veteran underwent VA Compensation and 
Pension (C&P) examination with benefit of review of his 
claims folder.  He localized his left knee pain to the 
outside of the knee with radiation down into his foot.  He 
took medication to alleviate his symptoms, and used a knee 
brace.  He reported periodic flare-ups of his left knee pain 
with swelling when performing activities such as prolonged 
standing and twisting.  For example, his work standing as a 
barber aggravated his symptoms as he could only stand for two 
hours straight before he needed a rest.  He could perform all 
activities of daily living without difficulty by working 
through his pain.  On examination, his left knee demonstrated 
range of motion from -10 to 95 degrees limited at the 
extremes due to pain.  He was neurovascularly intact to the 
left lower extremity.  His knee was stable to ligamentous 
testing, anterior, posterior, varus and valgus.  He was 
tender over the lateral joint line and had crepitance with 
range of motion.  His x-ray examination showed lateral joint 
space collapse with early arthritic spurring.  He was given 
an assessment of posttraumatic arthritis of the left knee.  
The examiner commented that repetitive use of the knee would 
increase pain and swelling requiring periods of rest.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2005).  The veteran's left knee disability has been 
evaluated as 10 percent disabling under Diagnostic Code 5257 
prior to February 16, 2000 and 20 percent disabling 
thereafter under Diagnostic Code 5258.  He also holds a 
separate 10 percent rating for painful motion with x-ray 
confirmed arthritis under Diagnostic Code 5257.

The 10 percent rating assigned under Diagnostic Code 5257 
prior to February 16, 2000 contemplates slight impairment of 
the knee due to recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  A 20 percent 
rating would be warranted for moderate impairment of the knee 
due to recurrent subluxation or lateral instability.  Id.  A 
30 percent rating would be warranted for severe impairment of 
the knee due to recurrent subluxation or lateral instability.  
Id.  

The 20 percent rating assigned under Diagnostic Code 5258 
effective February 16, 2000 contemplates dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2005).  This is the maximum rating under this 
diagnostic code.  Id.

Diagnostic Codes 5010-5003 that provides that arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5010 (2005).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  

With respect to the diagnostic codes for limitation of motion 
of the knee, Diagnostic Codes 5260 and 5261 provide 
noncompensable ratings when flexion is limited to 60 degrees 
or extension is limited to 5 degrees.  38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2005).  A 10 percent 
rating would require flexion limited to 45 degrees or 
extension limited to 10 degrees and a 20 percent rating would 
require flexion limited to 30 degrees or extension limited to 
15 degrees.  Id.  Normal range of motion of the knee is 
measured from 0 degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  A 10 percent 
rating would also be warranted for slight impairment of the 
knee due to recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Separate ratings may be assignable where both limitation of 
motion and instability are present.  VAOPGCPREC 9-98 (Aug. 
14, 1998).  Furthermore, separate ratings may be assigned 
where there is compensable limitation of both flexion and 
extension.  VAOPGCPREC 09-04 (Sept. 17, 2004).

For the time period prior to December 22, 1999, the 
preponderance of the evidence establishes that the veteran's 
left knee disability was manifested by painful range of 
motion from zero degrees of extension to 120 degrees of 
flexion, no more than slight impairment due to subluxation or 
instability, and no evidence of torn cartilage with frequent 
episodes of locking or effusion.  His VA examinations and 
clinical records demonstrate that there was no evidence of 
appreciable subluxation or lateral instability.  He had a 1/4 
inch atrophy of the left thigh indicative of functional 
impairment but, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45, his range of motion loss fell well short of the 
criteria establishing a compensable evaluation for either 
extension or flexion under Diagnostic Codes 5260 and 5261.  
However, he was provided a separate 10 percent rating for 
painful motion with x-ray confirmed arthritis under 
Diagnostic Code 5003.  Furthermore, there was no evidence of 
frequent episodes of "locking" and effusion into the joint 
to warrant consideration of a higher rating under Diagnostic 
Code 5258.

On December 22, 1999, the veteran reported for VA clinic 
treatment with report of an increased severity of his left 
knee symptoms.  He was subsequently found to have a tear of 
the left posterior horn and medial meniscus.  The RO has 
assigned a 20 percent rating for dislocated semilunar 
cartilage effective to February 16, 2000; the date the 
veteran underwent a VA orthopedic consultation following his 
December 1999 report of symptoms.  The Board resolves the 
benefit of the doubt in favor of the veteran by finding that 
his December 22, 1999 report of increased symptoms, that led 
to his orthopedic consultation referral on February 16, 2000, 
establishes his entitlement to a 20 percent rating under 
Diagnostic Code 5258 effective December 12, 1999.  To this 
extent only, his appeal his granted.  

However, for the time period subsequent to December 12, 1999, 
the preponderance of the evidence establishes that the 
veteran's left knee disability was manifested by painful 
range of motion from -10 degrees of extension to 95 degrees 
of flexion with no more than moderate impairment due to 
subluxation or instability.  He has been assigned the maximum 
20 percent rating for symptoms of locking and effusion into 
the joint due to torn meniscus.  Even with consideration of 
38 C.F.R. §§ 4.40 and 4.45 and his credible report of 
functional limitations on prolonged use, the left knee range 
of motion loss falls well short of the criteria establishing 
a compensable evaluation for either extension or flexion 
under Diagnostic Codes 5260 and 5261.  His instability is 
shown to be no more than moderate in degree.  Furthermore, he 
has been assigned a separate 10 percent rating for painful 
non-compensable motion loss with x-ray confirmed arthritis 
under Diagnostic Code 5003.

In so deciding, the Board has considered the veteran's report 
of left knee symptoms as both competent and credible.  The 
preponderance of the evidence of record, however, does not 
support a higher rating still for his left knee disability.  
There is no doubt of material fact to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2005).




III.  Increased rating - left shoulder

The veteran also claims that he is entitled to a rating in 
excess of 20 percent for his left shoulder disability.  
According to his statements and testimony of record, he 
endorses current symptoms of joint tenderness, popping, and 
arm tingling.  Historically, he was treated for subluxation 
of the left (minor) shoulder.  At the time of his discharge, 
he reported recurrent episodes of the shoulder slipping out 
of joint requiring him to guard his movements.  VA x-ray 
examination in March 1977 was significant for an irregular 
and roughened anterior lip of the glenoid fossa.  An RO 
rating decision dated April 1977 granted service connection 
for recurrent subluxation of the left shoulder, and assigned 
an initial noncompensable evaluation. 

Thereafter, VA orthopedic examination in February 1979 
indicated a diagnosis of chronic recurrent subluxation of the 
left shoulder with crepitation indicative of early rotator 
cuff disorder.  

The RO appears to have accepted a VA Form 21-4138 received on 
August 29, 1995 as an informal claim for an increased rating 
for left shoulder disability.  An orthopedic consultation in 
September 1996 demonstrated good range of motion (ROM) and 
strength with positive apprehension.  He was provided a 
prescription of Naprosyn.  On VA examination in November 
1996, he reported a long-history of a chronically dislocating 
or subluxating left shoulder.  He indicated 3-4 episodes of 
subluxation per year that either spontaneously reduced or 
required manual reduction.  He appeared to describe an 
anterior-type of subluxation of the glenohumeral 
articulation.  Physical examination of the left shoulder 
revealed excellent muscular development.  His range of motion 
was symmetrical with the right, but he was unable to assume 
the direct overhead or pivotal position.  External rotation 
was from approximately 0 to 130 degrees with some mild 
crepitation on passive movement.  X-ray examination 
demonstrated some spurring on the interior aspect of the 
humerus close to the inferior margin of the glenohumeral 
joint, and some suggestion of calcification in the 
subscapularis tendon.  He was given a diagnosis of residual 
of subluxation of the left glenohumeral articulation.

A November 1996 VA consultation in the clinic setting 
included the veteran's report of a recent dislocation of the 
left shoulder.  In August 1997, he reported for VA clinical 
treatment due to pain of the neck and shoulders of one weeks' 
duration.  He was later reported having a diagnosis of DJD of 
the neck with radicular findings, and underwent neck surgery 
in December 1997.  He continued to report left shoulder pain 
in July 2001.

An RO rating decision dated May 1999 increased the disability 
evaluation for left shoulder disability to 20 percent 
disabling effective to the date of claim.

In October 2004, the veteran underwent VA Compensation and 
Pension (C&P) examination with benefit of review of his 
claims folder.  He reported averaging one to two episodes of 
left shoulder popping out of joint per year.  His shoulder 
ached all the time, and he had periodic numbness of the left 
hand.  On physical examination, his forward flexion was 
limited to 100 degrees due to pain.  Abduction was limited to 
90 degrees due to pain.  He was neurovascularly intact in the 
left upper extremity with all of his nerves working.  He had 
a negative impingement sign and negative lift-off.  However, 
he did have a 2+ laxity of the shoulder to passive 
translation in the glenohumeral joint.  He reported periodic 
flare-ups of the shoulder where it popped out of joint, but 
he was able to pop the shoulder back in place by himself.  An 
x-ray examination demonstrated early arthritis in the 
acromioclavicular (AC) joint but, otherwise, no bony 
problems.  He was given a diagnosis of laxity of the 
shoulder.  

The veteran's left (minor) shoulder disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5099-
5202.  This rating contemplates impairment of humerus (minor) 
with infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint (minor) with guarding of all arm 
movements or malunion of the humerus with marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1995-2005).  A 
higher 40 percent rating is warranted for impairment of the 
humerus (minor) with fibrous union.  Id.

Alternatively, a higher 30 percent rating could be assigned 
under Diagnostic Code 5201 for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1995-2005).  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in extension, shoulder 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I 
(2005).

The veteran has reported symptoms of left shoulder pain with 
2-4 episodes of left shoulder dislocation per year that he is 
able to manually reduce.  His range of motion is limited to 
100 degrees of forward flexion and 90 degrees of abduction 
due to pain with 2+ laxity of glenohumeral joint demonstrated 
on passive translation.  Even with consideration of the 
veteran's credible report of functional loss of use, the 
veteran's range of motion falls well short of being limited 
to 25 degrees to the side.  There is no evidence of fibrous 
union of the humerus.  Thus, the preponderance of the 
evidence is against a rating in excess of 20 percent under 
Diagnostic Codes 5201 or 5202.

In so deciding, the Board has found the veteran's 
descriptions of left shoulder symptoms to be credible and 
competent.  The medical findings of record, however, clearly 
demonstrate that a rating in excess of 20 percent is not 
warranted in this case.  There is no doubt of material fact 
to be resolved in the veteran's favor.  38 U.S.C.A. § 5107 
(West 2002).

IV.  Extraschedular consideration

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the veteran has 
undergone an arthroscopic procedure on his left knee, but has 
not been required frequent hospitalization for his service 
connected disabilities during the appeal period.  There are 
also no unusual medical findings to suggest that his 
schedular ratings in effect are not commensurate with the 
average impairment in earning capacity for his type of 
disabilities.  38 C.F.R. § 4.1 (2005).  The Board, therefore, 
finds no basis for further action on this question.

IV.  Duty to assist and provide notice

In so holding, the Board notes that the veteran filed his 
claims in 1995.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA imposed new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and 


evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated September 
2001, January and October 2004 and June 2005, as well as the 
rating decision on appeal, the statement of the case (SOC), 
the supplemental statements of the (SSOC's) and the Board's 
December 2003 remand directives, told him what was necessary 
to substantiate his claims.  In fact, the rating decision on 
appeal, the SOC and the multiple SSOC's provided him with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking. 

The above mentioned letters satisfied the elements of (2) and 
(3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The June 2005 letter advised him "If there is 


any evidence or information that you think will support your 
claim, please let us know.  If you have evidence in your 
possession that pertains to your claim, please send it to 
us."  The August 2005 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This is due to impossibility as the 
provisions of the VCAA were enacted after the initial 
adjudications of the claims.  This de minimis notice defect 
has resulted in no prejudicial harm to the veteran.  There is 
no indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  Additionally, neither the 
veteran nor his representative has pleaded with any 
specificity that a notice deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, all VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  


The RO also obtained legal and medical documents pertaining 
to the veteran's application for SSA disability benefits.  VA 
has been told on two occasions by the Houston, Texas VA 
Medical Center that no records of the veteran's treatment are 
available  VA has provided the veteran with multiple 
examinations during the appeal period, to include an 
examination ordered by the Board.  The veteran was discharged 
from both periods of active service with normal clinical 
evaluations of his psychiatric status, and there is no 
competent evidence of record suggesting that the veteran's 
currently acquired psychiatric disorder(s) are associated 
with event(s) in service.  In such a situation, VA has no 
duty to obtain medical examination and/or opinion.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim of entitlement to service connection for a 
psychiatric disability is denied.

A rating in excess of 10 percent for left knee instability is 
denied prior to December 12, 1999 as is a rating in excess of 
10 percent for arthritis of the knee; however, a 20 percent 
rating, but no higher, for left knee instability is granted 
effective December 12, 1999.

The claim of entitlement to a rating in excess of 20 percent 
for left shoulder disability is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


